
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.54(a)


AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT


        This Amendment No. 1 to Registration Rights Agreement ("Amendment
No. 1") amends that certain Registration Rights Agreement (the "Agreement")
dated February 22, 2000 by and among Nextel Partners, Inc. (the "Company") and
the shareholders listed on the signature pages of the Agreement. Terms that are
not defined in context are defined in the Agreement or in that certain Amended
and Restated Shareholders' Agreement dated as of February 18, 2000, as amended,
by and among Nextel Partners, Inc. and the various shareholders listed in such
agreement.

        1.    The parties hereto agree that the existing Section 3 of the
Agreement shall be replaced in its entirety by the following new Section 3:

        3.    Holdback Agreements. With respect to each and every Underwritten
Public Offering:

        (a)  Each Shareholder Party agrees not to effect any public sale or
distribution, including any sale pursuant to Rule 144, or any successor
provision, under the Securities Act, of any Registrable Securities (in each
case, other than as part of such Underwritten Public Offering) during the 10
business days preceding the date scheduled for the beginning of the "road show"
to be conducted by the Company executives in connection with such offering (as
determined by the managing underwriter in good faith) or, if a shorter time
period, upon the date of receipt of notice of the date scheduled for such
Underwritten Public Offering, and ending not later than the earlier to occur of
(i) 90 days following the effective date of the registration statement filed in
connection with the Underwritten Public Offering, (ii) the date that the Company
and the managing underwriter determine not to complete the Underwritten Public
Offering within 10 days following the completion of the road show, or
(iii) 60 days after the start of the holdback period if the offering has not
commenced by that date; provided, however, that the holdback period for such
Underwritten Public Offering shall not exceed 120 days in aggregate. A holdback
period for a subsequent Underwritten Public Offering shall not begin sooner than
120 days after the end of a prior holdback period; provided that this 120-day
interval period shall not apply where the Company and the managing underwriter
have determined not to proceed with the Underwritten Public Offering following
the road show; provided further, if the Company provides notice of a new
holdback period within the 120-day period following termination of the prior
holdback period (as a result of a determination not to proceed with the
Underwritten Public Offering), then in such case the maximum number of days for
which the new holdback period may apply shall be 120 days less the number of
days during which the prior holdback period was effective.

        (b)  Each Shareholder Party agrees that, so long as a Demanding
Shareholder has the right to request one or more Demand Registrations, each
Shareholder Party will not effect any public sale or distribution, including any
sale pursuant to Rule 144, or any successor provision, under the Securities Act,
of any Registrable Securities, during the 10 business days preceding the date
scheduled for the beginning of the "road show" to be conducted by the Company
executives in connection with such offering (as determined by the managing
underwriter in good faith) or, if a shorter time period, upon the date of
receipt of notice of the date scheduled for such Underwritten Public Offering,
and ending not later than the earlier to occur of (i) 90 days following the
effective date of the registration statement filed in connection with the
Underwritten Public Offering, (ii) the date that the Company and the managing
underwriter determine not to complete the Underwritten Public Offering within
10 days following the completion of the road show, or (iii) 60 days after the
start of the holdback period if the offering has not commenced by that date;
provided, however, that the holdback period for such Underwritten Public
Offering shall not exceed 120 days in aggregate. A holdback period for a
subsequent Underwritten Public Offering shall not begin sooner than 120 days
after the end of a prior holdback period; provided that this 120-day interval
period shall not apply where the Company and the managing underwriter have
determined not to proceed with the Underwritten Public Offering following the
road show; provided further, if the Company provides notice of a new holdback
period within the 120-day period following termination of the prior holdback
period (as a result of a determination not to

--------------------------------------------------------------------------------




proceed with the Underwritten Public Offering), then in such case the maximum
number of days for which the new holdback period may apply shall be 120 days
less the number of days during which the prior holdback period was effective.

        (c)  On or before the date of execution of this Amendment No. 1, the
holdback period that became effective on July 25, 2001, shall have been
terminated and be of no further force or effect.

        2.    Removal of Certain Parties.    The parties hereby agree that from
and after the date of this Amendment No. 1, (i) the parties listed on Annex A
attached hereto and made a part hereof shall no longer be parties to the
Agreement and shall not be subject to any of the obligations or accorded any of
the rights and benefits thereunder, and (ii) all Shares held by such parties
shall no longer be subject to the provisions of the Agreement.

        3.    Private Transactions with an Affiliate.    The parties agree that
if any party to the Agreement transfers any Shares subject to the Agreement in a
private transaction to an Affiliate, the Shares so transferred shall remain
subject to the provisions of the Agreement including, without limitation, the
holdback provisions contained in Section 3 of the Agreement. Shares transferred
to a non-Affiliate and Shares transferred pursuant to a registered offering or
in accordance with Rule 144 of the Securities Act shall, immediately after such
transfers, no longer be subject to the provisions of the Agreement or accorded
any rights hereunder. The parties hereby agree that Section 14 of the Agreement
is hereby amended to the extent necessary to effect the foregoing.

[SIGNATURE PAGES FOLLOW]

2

--------------------------------------------------------------------------------


ANNEX A
TO
AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT

PARTIES REMOVED FROM REGISTRATION RIGHTS AGREEMENT


Raven Trust

Paul Goodrich

Gerald Grinstein

Tom Alberg

Steven W. Hooper, Sr.

Avenir LLC

Arthur Harrigan

3

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.54(a)



AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT
ANNEX A TO AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT PARTIES REMOVED FROM
REGISTRATION RIGHTS AGREEMENT
